Citation Nr: 0625280	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  06-03 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to special monthly pension (SMP) at the aid and 
attendance or housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D. B.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
October 1975.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans' Affairs (VA), Regional Office, (RO), denying the 
benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has claimed that he is so disabled as to require 
the aid and attendance of another and that he is housebound 
because of his various disabilities.  He was afforded a VA 
aid and attendance examination in August 2004.  His history 
of bilateral hip reconstruction secondary to a 1983 motor 
vehicle accident was noted, as was his history of alcohol and 
polysubstance abuse (to include cocaine and heroin).  During 
the examination, he relied upon a cane and stated that there 
were times that he could barely move due to his pain.  He 
said that he could feed himself and button his clothes, but 
that he sometimes needed assistance with showering and 
shaving.  He stated that he would only leave his house for 
medical appointments.  He stated that his brother had driven 
him to the examination; however, the examiner commented that 
he was observed from the clinic window getting into his car 
and driving away.  He was further noted to walk without the 
cane outside the clinic.

In April 2006, correspondence from the VA's Pittsburgh 
Homemaker/Home Health Aide Program noted that the veteran had 
been enrolled in the program since February 2005.  He had an 
aide that would come to his home twice a week for 
approximately two hours each visit.  The aide would assist 
the veteran with bathing and light housekeeping.

The Board finds that, in light of the April 2006 letter and 
given the inconsistencies noted during the August 2004 VA 
examination, another VA aid and attendance examination would 
be helpful in ascertaining the veteran's current degree of 
disability and its effect upon his ability to care for 
himself, as well as the effect on his ability to leave his 
home.  It would also be helpful to determine, prior to the 
performance of the examination, whether the VA's Pittsburgh 
Homemaker/Home Health Aide Program has any medical records in 
their possession that were relied upon in ascertaining his 
entitlement to enrollment in their program.

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA's Pittsburgh 
Homemaker/Home Health Aide Program and 
request that they provide copies of all 
medical records relied upon in arriving at 
their determination of the veteran's 
entitlement to enrollment in their Home 
Health Aide Program.  All efforts made to 
obtain these records must be documented 
for the claims folder.  

2.  The veteran must be afforded a 
complete VA aid and attendance 
examination.  The examiner must review the 
entire claims folder in conjunction with 
the examination, and the examiner must 
indicate in the examination report that 
the claims folder was so reviewed.  The 
examination must indicate whether any of 
the following criteria are present in the 
veteran's case:

   (a) Is the veteran blind or so nearly 
blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or 
concentric contraction of the visual field 
to 5 degrees or less; or  
   
   (b) Is the veteran a patient in a 
nursing home because of mental or physical 
incapacity; or 

   (c) Is there evidence of a factual need 
for aid and attendance under the criteria 
set forth in §3.352(a), that is, an 
inability of claimant to dress or undress 
himself (herself), or to keep himself 
(herself) ordinarily clean and 
presentable, frequent need of adjustment 
of any special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid (this will not include the 
adjustment of appliances which normal 
persons would be unable to adjust without 
aid, such as supports, belts, lacing at 
the back etc.); inability of claimant to 
feed himself (herself) through loss of 
coordination of upper extremities or 
through extreme weakness; inability to 
attend to the wants of nature; or 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the claimant from hazards 
or dangers incident to his or her daily 
environment. "Bedridden" will be a proper 
basis for the determination.
   
   The examiner must also indicate whether 
the veteran's disabilities have rendered 
him permanently housebound, that is, 
whether he is substantially confined to 
his dwelling and the immediate premises.
   
   All special studies deemed necessary 
must be conducted.  A complete rationale 
for all opinions expressed must be 
provided.
   
   The veteran must be informed of the 
importance of reporting to the scheduled 
examination and of the consequences of 
failing to so report.  See 38 C.F.R. 
§ 3.655 (2005).
	
3.  Once the above-
requested development 
has been completed, the 
veteran's claim for SMP 
at the aid and 
attendance or housebound 
rate must be 
readjudicated.  If the 
decision remains adverse 
to the appellant, he and 
his representative must 
be provided with an 
appropriate supplemental 
statement of the case 
and an opportunity to 
respond.  The case 
should then be returned 
to the Board for further 
appellate consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


